DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has the limitation of using RO purified water.  The “RO” should be spelled out at least once.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 	1 is rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. ( 2015/0133552) in view of Fairlife (Ultra-filtrated milk), and RO (informational reference).  
Hans et al. discloses a composition containing active ingredients and plant extracts  (0002).  The orally consumable formulation for use as a dietary food can contain proteins from various sources, particularly cow’s milk protein in amounts of from 3-60% wt.  The formulation can be a milk- type drink (0267).  The yoghurt used in paragraph 0311 contained powdered skim milk lactose, milk protein and yoghurt lactic ferments.  The plan yogurt containing 3.8% proteins and 88.4 % water.  Powdered or concentrated skim milk can be used to make a yoghurt (0313).  The fermented yoghurt product is seen not to contain lactose in the final product, since lactose was used up by the lactic ferments, and Official Notice is taken of this.  The reference discloses that water was added to skimmed milk powder and heated to 135 C before fermentation (0315).  This high a temperature is above boiling, which would reduce bacteria in the water.   In a composition the method of purifying water can be made by various methods, since the end result is a purified water in a purified product (0322).  The formulation can contain fructose (0325) 0337).  Lemon  and vanilla flavor can be added to the product  (0180).  Unfermented milk based drinks can be used in the composition (0119, middle of para.).  
Also, the composition contained corn syrup and cane sugar and sweetened condensed skimmed milk with the phytosterols (0347).  This would provide for a condensed protein in the skimmed milk, since the water was removed.  Fructose is disclosed as one sweetener (0191).  
A plant extract from the genus Amelanchier, especially ainifolia can be added (0202 (1) 0232, 0233).  Ainifolia extract is considered to be a phytosterol used in amounts of from 3 to 22% (0267)
	Claim 1 differs from the reference to Hans et al. in the use of ultra-filtered and protein condensed low calorie, lactose free skim milk (UFPCLFSM), in particular amounts.    However,  FAIRLIFE ™ is the  brand name for an ultra-filtered milk that has increased protein, less sugar and no lactose.  (paragraph1, page 1).  The product can contain  1 and 2 percent fat., which is not skim milk.  However, it would have been within the skill of the ordinary worker to use even less fat, since this is just a matter of separating the fat, which is known as in 1 and 2% fat containing milk .  Fairlife discloses that the milk is separated into 5 components, which are water, minerals, lactose, protein and butterfat and then recombined to optimize the liquids’ nutritional properties (page 1, last para. and page 2, top paragraph.  The particular amount of the beverage is seen as being within the skill of the ordinary worker, depending on how many nutrients are intended to be delivered by the beverage.  
	Claim 1 also differs from the reference in the use of RO purified water.   RO discloses that the beverage industry requires filtered water and uses the reverse Osmosis process (page 1).  
	As to the particular amounts of the ingredients, in re Boesch applies.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a nutritional beverage, properties such as amounts of ingredients are important.  It appears that the precise ingredients as well as their proportions affect the nutritional value and palatability of the composition, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to  use  ultra-filtered and protein condensed low calorie, lactose free skim milk (UFPCLFSM), in particular amounts in the composition of Hans et al.  because the reference can contain proteins from various sources, particularly cow’s milk protein in amounts of from 3-60% wt.  The formulation can be a milk- type drink (0267).  Nothing is seen at this time that the UFPCLFSMilk could not be used as the claimed type of milk, since it also contains protein and other milk ingredients, and it would have been obvious to use reverse osmosis purified water as a clean source of water, and particular amounts of ingredients to make a nutritional beverage, depending on the nutritional requirements for the beverage.  
	One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to  use  ultra-filtered and protein condensed low calorie, lactose free skim milk (UFPCLFSM), in particular amounts in the composition of Hans et al.  because the reference to Fairlife discloses such a protein was known and would provide additional protein and a lactose free product, and a safe source of water.   
	One of ordinary skill in the art at the time the invention was made would have an expectation of success in substituting known ingredients in the composition of Hans et al. since the addition of protein and the ainifolia extract would provide extra nutrition to a milk product, and the use of RO water would be a convenient source of pure water which would not add extra taste to the composition, and the addition of particular amounts could be adjusted to make the claimed product.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793    
	HFH 9-26-2022